Title: To James Madison from the Republican Meeting of Washington County, New York, [14 September] 1809
From: Republican Meeting of Washington County, New York
To: Madison, James


[14 September 1809]
At a numerous and respectable Meeting of the Republican Citizens of the County of Washington in the State of Newyork held, pursuant to public Notice at the Court house at Sandy Hill in Said County on the 14th. of September 1809 the following address was unanimously adopted, and ordered to be forwarded by the Chairman and Secretary—
To James Maddison, President of the United States.
Sir, In ordinary Times the Republicans of the County of Washington would not have troubled you with an address.
When our foriegn relations are unembarrassed and our Domestic Œconomy undisturbed; When the cares of the Government are only to choose between those measures of policy, which are Supported by arguments of doubtful Superiority, we would not question the integrity or ability of our Rulers by obtruding our opinions upon them, unasked. Constituent Addresses, when not demanded by any public emergency, are usually either the vehicles of personal adulation, the Suggestions of Ignorance, or the Officious intermeddling of the restless and designing.
But in times like the present, when we are beset on all Sides by dangers perplexing and portentous; when the faith of our Government is made the Sport of foreign duplicity, perfidy and intrigue; when the best founded hopes of the Nation prove but decietful lures to draw us within the Grasp of the most perfidious rapacity, it is the right, nay—it is the duty of every Citizen, boldly to speak the language of his heart, and if he has confidence in the Rulers, to strengthen the arm of Government by a manly tender of his Service and his love.
Be assured then, Sir, that the Republicans of the County of Washington, view with lively Gratitude the Services you have heretofore rendered, your Country, and with the most cordial approbation, those measures, which have thus far characterized your administration. We rejoice at the promptitude with which the late Overtures of the British Government were met by your Excellency; not that we ever doubted for a moment, the readiness of the Administration, to negotiate, when it could be done consistently with our interest and our honor; but that thereby the charge of National partiality and prejudice So often and so shamefully repeated, is refuted & Silenced. And while we feel a Just indignation at the crooked, faithless and Jesuitical policy, which has so long marked the conduct of the present Ministry of Great Britain, especially in thier late disavowal of the authority of Mr. Erskine, thereby refusing to do us the most obvious and unquestionable Justice—We Solemnly pledge ourselves to your Excellency, to our fellow Citizens, & to the world, that we will Support our Government in whatever measures Shall be necessary to redress those injuries we have already Sustained, to redeem our national honor from the reproach that has been cast upon it, and hereafter to force respect for our rights from those Goverments, which, from a habitual practice of violence and fraud among themselves, have forgotten the plainest dictates of morality and Justice. As it has been your lot, Sir, to be called to the Presidency, at a time, when the arduous duties of the Station are greatly increased, by the embarrassment of our foreign Relations—So also has it been your good fortune, thus far, to meet the approbation of every friend to his Country, thus giving an earnest of Speedy destruction, to that Spirit of party, which, like the corroding worm has preyed on the vitals of Society and threatened the Subversion of the Government itself.
Aside from the responsibility attached to your character, it is among the most Satisfactory guarantees for the wisdom of your administration, that you have so long enjoyed the confidence and friendship of your illustrious Predecessor, who unites with the character of the most profound Statesman the most benevolent philosophy and the most Sublime morality, and who carries with him into retirement our highest veneration and most grateful remembrance. Accept, Sir, in behalf of our Republican Citizens, assurances of unreserved confidence, and from us personally, the tender of unfeigned respect.

John McLean Chr
N. Pitcher Secry.

